99 F.3d 1148
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jose SANDOVAL;  Jesus Sandoval, Defendants-Appellants.
Nos. 95-35360, 95-35362.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 20, 1996.Decided Sept. 30, 1996.

1
Before:  SCHROEDER and KLEINFELD, Circuit Judges, and BREWSTER,* District Judge.


2
MEMORANDUM**


3
Defendants Jose and Jesus Sandoval appeal the denial of their motions for habeas relief under 28 U.S.C. § 2255.  They contend that their convictions on drug-related charges violated double jeopardy because of the prior civil forfeitures of their vehicles and currency.


4
This appeal is controlled by  United States v. Ursery, Nos. 95-345, 95-346, 1996 U.S.S.Ct. WL 340815 at * 14 (U.S. June 24, 1996), where the Supreme Court held that civil forfeitures are "neither 'punishment' nor criminal for purposes of the Double Jeopardy Clause."   Therefore, we need not address defendants' claim that because they did not receive proper notice of the forfeiture proceedings, they could have "abandoned" their property within the meaning of  United States v. Cretacci, 62 F.3d 307, 310-11 (9th Cir.1995), cert. denied, 116 S.Ct. 2528 (1996).  Nor must we reach the other issues raised on appeal.


5
We AFFIRM.



*
 The Honorable Rudi M. Brewster, United States District Judge for the Southern District of California, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3